DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to RCE
2.	An RCE was filed December 3, 2020 with an accompanying amendment  (hereinafter “Amendment”).  The Amendment has been entered and carefully considered, together with Applicant’s remarks. Claims 1 – 38 remain pending in the application,
	The rejection set forth in the Final Office Action dated September 3, 2020 is hereby maintained.    The rejection on double patenting grounds is maintained as well as a request for clarification regarding inventorship.  The Examiner apologizes for the typographic error (corrected below) in which “nonobvious” should have been “obvious.”  Thus, Applicant’s clarification in the Amendment is non-clarifying.  In addition, the rejections under §§101 and 103 are maintained.  
	Despite the request set forth previously, no interview has been scheduled or conducted in connection with this Application.  An interview was requested by the Examiner given the hundreds of references cited in the 9 IDS’s filed by Applicant in this Application. Another IDS was filed with this Amendment, making the total 10.  Most of the references submitted are after the effective filing date.  Many are cumulative.   Therefore, it was impossible to determine with any level of accuracy the materiality of the references, in view of the applied and cited but unapplied prior art references.  The See 37 CFR §1.56.

Double Patenting
3.	Claims 1 - 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 40 of U.S. Patent No. 7,970,674 and over Claims 1 – 13 of U.S. Patent No. 8,515,839.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method for valuing homes based on both public sources and owner sources, including the values of certain attributes of the homes.  
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
	Maintained Request for Clarification Regarding Inventorship:
	In connection with this rejection based on double patenting, the Office respectfully requests clarification regarding inventorship under pre-AIA  35 USC §102(f).  The details of this request are as follows:

	Clarification is requested.

Claim Rejections – 35 USC § 101

4.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
Claims 1, 4 – 5, 23, and 25 are independent.  Claims 1 and 25 are method claims and therefore fall into the statutory category of a “process.”  Claim 23 is a system claim and also falls into the statutory category of “machine/manufacture.”  
The rejection of Claims 4 – 5 on statutory grounds is maintained.  Applicant must insert “non-transitory” in the preamble to ensure that a transitory signal could not be generated by the hardware device which is recited very generically.

With respect to the §101 rejections as they pertain to the Amendment, Claim 1 is illustrative:
The Amendment adds the new limitation:

    PNG
    media_image1.png
    418
    608
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    302
    465
    media_image2.png
    Greyscale


Adding a second abstract idea does not serve to integrate the first abstract idea into a practical application.  Therefore, the rejection under §101 is maintained.
Amendments to the other claims do not alter the analysis set forth above.
Claim 2 was merely amended to recite identifying a user as an owner of a home and constitutes abstract concept and idea, as explained above.  Claim 3 is amended in similar fashion.  Claims 4 and 23 were amended in virtually identical fashion as Claim 1 and are ineligible for the same reasons set forth above.  Claim 25 is similar to those claims.  Claim 5 is dependent on Claim 4 and does not add any additional limitations that would render that claim eligible.  Claims 8 – 13 were amended similar to Claim 2.  Claims 15 – 22 add merely a hardware device recited at a high level of generality.  No additional limitations are recited and none serve to integrate the abstract ideas described above into a practical application.
Thus, the Amendment does not alter the analysis set forth below relating to previous versions of the claims.
Previously Noted Recitation of Mental Process:

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Furthermore, the mere nominal recitation of generic computer components – such as a “computing system” or “display” - does not take the claim out of the mental processes grouping.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
With respect to the Previous Amendment:
Claim 1 was amended to merely recite a “unique identifier” for the government agency or the home owner which is stored in a “data structure.”  Such an identifier is also a mental process.  The broadest reasonable interpretation of this term is very broad and could include any indication of the government agency or the attribute such as “tax records” or “remodel.”  As pointed out above, these identifiers can be easily remembered 
Thus, the Amendment does not alter the analysis set forth in the Initial Office Action.
Moreover, this judicial exception is not integrated into a practical application. In particular, the claim only recites the few computer components listed above.  The Amendment recites only one more – a data structure.  These components are recited at a high-level of generality.  The recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  These computer-related limitations are wholly generic in nature and are recited at such a high level of generality as to not provide any meaningful limitations on the claim.  Furthermore, the claim lacks concrete assignments of specific functions among these various components.  One example of such concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with Claim 1.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only a result – an owner storing both procured and obtained attribute values for a home - to one claiming a specific way of achieving that result.  
Furthermore, no technical solution to a technical problem is recited, nor does the claim recite a technical improvement in the functioning of the computerized system itself or a technical improvement to the related technical field.  To reiterate, the recitation of these generic components amounts to no more than mere instructions “to apply” the 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic and recited at a high level of generality. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claim is not patent eligible.
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of authenticating an owner of a home.   Accordingly, Claim 2 does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.  For the same reasons as set forth above with respect to Claim 1, Claim 2 does not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent eligible.  Claims 3 – 20 and 22 – 37 are ineligible for the same reasons as Claims 1 and 2.  
Claim 3 merely recites the abstract concept of using a credit card to authenticate an owner.  Claim 4 is virtually identical to Claim 1 and is ineligible for the same reasons set forth above.  Claim 5 merely recites the abstract concept of authenticating a home 
Claims 16 – 18 merely recite the use of a highly generic table in a data structure, and references rows and columns.  This is merely an “apply it” situation as described above with respect to Claim 1.  No technical solution to a technical problem is recited.  Nor is there recited any improvement in any technical field.  Adding rows and columns to a table is not a technical improvement without greater specificity to the claims.  Claim 19 merely recites the sources of attribute values.  Claim 20 merely recites the abstract concept of giving precedence to value sources.
Claim 23 is independent but recites only generic computer components.  It is therefore ineligible for the same reasons as set forth above with respect to Claim 1.  Claim 24 merely recites the abstract concept of displaying web pages.  Claims 25 – 37 are virtually identical to various claims discussed above and are ineligible for the same reasons.  See discussion relating to Claims 16 – 18.  In Claims 32 – 37, recitations of 
As discussed above, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  No significant component limitations are recited.  As discussed above with respect to integration of the abstract idea into a practical application, any additional elements are generic and recited at a high level of generality. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Accordingly, Claims 1 - 38 are rejected under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 38 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2006/0167710 to King et al. (hereinafter “King”) in view of U.S. Patent Publication No. 2003/0055747 to Carr et al. (hereinafter “Carr”) and further in view of U.S. Patent Publication No. 2002/0052814 to Ketterer (hereinafter “Ketterer”),  
	
	With respect to the Amendment, Claim 1 was modified to read as set forth above in the rejection under §101:
	Therefore, in essence, as noted above in the rejection under §101, the Amendment adds only the concept of using a credit card to verify the user as the owner of the home in question.  This is done by the use of a credit card supplied by the user.  it is well known that a credit card gives a system operator access to a wide variety of information about the credit card owner.  Such information is obtained, for example, from a credit report - maintained by one of the 3 major credit bureaus - or other profile information about the cardholder.  One example of the latter is an “address verification service,” or AVS – maintained most often by the card issuer, such as a bank.  This use of the credit card is not a typical purchase transaction – it is a non-purchase transaction.
	Therefore, Dominguez is directly on point.  First, however, the King reference provides a motivation for the combination of Dominguez.  King is well described and quoted below.  Its relevance is illustrated in small part by the following teaching at [0051]:
	“The register interest system may allow owners to correct the information about their house. For example, government records may not show the correct house size, number of bedrooms, and so on.”  (emphasis added) 

	In addition, King teaches that the system should verify the identity of the owner of the property in order to allow owners to correct publically available information:
	“[0034] FIG. 3 is a display page that allows the potential buyer to register their interest in a house in one embodiment. A display page 300 includes 301, a terms area 302, an accept button 303, and a reject button 304. The register interest system displays the display page when a potential buyer wants to register an interest in a house. The address confirmation area displays the address of the house, which may have been identified by the potential buyer by entry of the address, search using a map, and so on. The terms area outlines the terms under which the potential buyer's interest in the house will be registered by the register interest system. The potential buyer can select either the accept button or the reject button to accept or reject the terms. The register interest service may send a letter via regular post to the home address of the potential buyer providing a confirmation code of the registration. The letter may direct the potential buyer to enter the confirmation code at the register interest service's web site within a certain time and/or make an online payment to the register interest system. If the potential buyer does not enter the confirmation code or make the payment, then the register interest service may unregister the potential buyer's interest in that house. Such confirmation may help confirm that the potential buyer has a serious interest in the house. Also, the system can use the knowledge of the potential buyer's home address to help determine whether the potential buyer is qualified to purchase the house. For example, the system may access public records to determine who owns the house and the house's assessed value.”  (emphasis added) 

	Thus, King teaches the importance of verifying the owner of the house using, at least, public records.  See also [0037].
	“[0047] FIG. 14 is a flow diagram that illustrates a component that rates potential buyers in one embodiment. The component is passed an indication of a potential buyer and generates a score indicating the likelihood that the potential buyer has a real interest in, and/or is financially capable of, buying a house. In block 1401, the component identifies the houses in which the potential buyer has registered an interest. In blocks 1403-1407, the component loops generating various scores for each house in which the potential buyer has registered an interest. In block 1402, the component selects the next house in which the potential buyer has registered an interest. In decision block 1403, if all the houses have already been selected, then the component continues at block 1408, else the component continues at block 1405. In block 1405, the component generates a score indicating the extent to which the potential buyer is qualified to buy the selected house. In block 1406, the component generates a score based on how recently the potential buyer has registered or confirmed their interest in the selected house. In block 1407, the component generates an interhouse similarity score that indicates how similar the selected house is to the other identified houses. If a potential buyer registers an interest in houses with very different characteristics, then 1402 to select the next identified house. In block 1408, the component generates a score for the potential buyer that may factor in employment history, credit history, and so on. In block 1409, the component combines the generated scores to generate an overall score for the potential buyer. The component may use a weighting factor for each of the scores used to generate the overall score. The component then completes.”  (emphasis added) 

	Thus, King also uses a credit history of the buyer to determine his or her sincere interest in the house.  
	Dominguez is in the exact field as the Amendment, namely, verifying identify in an internet setting using a credit card which gives the user access to a “profile” of the cardholder.  The Abstract reads as follows:
	“Techniques for authenticating the identity and validating the profile of an individual (“a presenter”) who presents him or herself to another party (“an acceptor”) as having a certain identity and having certain corresponding profile data are described. The invention can be advantageously used in Internet transactions where such authentication and validation is difficult to perform. The techniques of the present invention allow the trusted party to give a definitive answer regarding the authentication of identity and validity of profile data. Other services such as profile data provisioning and profile data updating can also be performed.”  (emphasis added) 

	These identity services may be offered by a bank which issued a credit card to the presenter individual:
	“[0022] Data authentication services system 700 includes a presenter domain 702, an interoperability domain 704, and an acquirer domain 706. Within presenter domain 702 is a presenter 708, trusted party 710, and an access control server 712 maintained by trusted party 710, and a presenter file database 722. Presenter 708 is the user, individual, or consumer whose identity is being authenticated and whose data is being validated or provisioned. Presenter 708 can access system 700 using a variety of systems that range from super computers to mobile devices, such as cellular phones. Trusted party 710 is the entity that authenticates the identity and validates, provisions, or updates data relating to presenter 708. Trusted party 710 has an established relationship with presenter 708 and therefore has a reliable set of the presenter's profile data prior to a transaction that requires data services. For example, trusted party 710 can be a bank, a credit or debit card issuing bank, or a credit or debit card service organization (e.g., Visa). For example, this bank can be the issuing bank of a credit card that is used by this presenter. Presenter 708 can be a customer of this bank. As in this specific example, the relationship between presenter 708 and trusted party 710 usually is such that it can be trusted that the profile information relating to presenter 708 is accurately held by trusted party 710.”  (emphasis added) 

Certain of these identity services relate to address:
“[0027] The respective relationship between presenter 708, trusted party 710, and acceptor 716 within data authentication services system 700 allows a wide range of possible services to be provided. Some of the various data services include: identity authentication, profile validation, profile data provisioning, and profile data updating. One implementation of profile validation operates to validate the address of a presenter and one implementation of profile data updating operates to update the account information of a presenter.
[0028] System 700 can be used in non-payment and in payment related transactions between presenter 708 and acceptor 706. In payment related transactions, additional operations such as authorization of debits and credits from financial accounts are also required. Additional systems such as issuer authorization and settlement systems are also required.”  (emphasis added) 

	It is the position of the Office that “address” is considered to constitute the recited “determining” if the seller is the owner of the house in question.  In addition, this profile or the related credit report could identify the seller’s home by virtue of a home loan or mortgage loan on record.  Dominguez also teaches that the profile of the cardholder can be used to determine if the credit card or payment card has “expired.”  (See at least [0053].)  A new account is issued.  A person of ordinary skill in the art would readily understand that this teaching is considered to constitute the recited “blocked” or “not blocked.”

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King in view of Carr and further in view of Ketterer to add the credit card “profile” data file of Dominguez which is used – in a non-payment transaction – to verify the identity of the seller (or “presenter”) and his/her address.  This serves to identify the seller as the owner of the home in question.
The motivation to make this modification comes from King.  As noted and quoted  above, it would greatly extend the security of the registered interest system of King to require credit card authentication by the potential seller, in addition to tax records or other public records, as taught by Dominguez.  Furthermore, a person of ordinary skill in the art would have a high expectation of success in making the combination in view of the detailed teachings of Dominguez. 
	The other independent claims – Claim 4, Claim 23, and Claim 25 – were amended in virtually the identical fashion as Claim 1 and are obvious for the same reasons as set forth above.  Claim 5 was barely amended at all and the analysis set forth above still applies.  Likewise, the pertinent dependent claims were not amended in any way to vary the foregoing analysis and the previous §103 analysis, as set forth below.

Explanation of Obviousness Based on Previous Version of the Claims:
	In a previous amendment, Claim 1 was amended to add a unique identifier for identifying the government agency which provided the home value attributes and for identifying the home owner who contributed home value attributes.  Such identifiers are ubiquitous.  The broadest reasonable interpretation of a unique identifier is any designation which is uniquely associated, in some manner, with something.  Such a designation can be a name, a number, an alphanumeric, a symbol, a color, a shape, etc.  Given such a broadest reasonable interpretation, a person of ordinary skill would readily understand that any attribute values would, of necessity, be stored in any database or “data structure” in association with an identifier.  A person of ordinary skill would inherently or inferentially know this from the prior art cited above.  See MPEP §2144.01.
	Despite such inferences, the prior applied in this rejection explicitly teaches the claimed unique identifiers.  For example, King teaches as follows at [0024]:
	“The register interest system stores indications that the potential acquirers are interested in specific assets. For example, the register interest system may store a mapping from a house address to the names of the potential buyers that are interested in the house at that address.”  (emphasis added) 

	Given the broadest reasonable interpretation of “unique identifier,” as explained above, the address of a house is considered to clearly constitute the recited limitation.  It is a unique identifier of a house of interest at that address.   In other embodiments, King teaches that a cell phone number can serve as such a unique identifier.  (See at least King:  Fig. 10 and [0043])

	“[0130] The universal identifier is a unique number assigned by the system to each record in the listing system, as it is created. No matter what kind of record (e.g., listing, structure, fee, url), the universal identifier is generated from the same pool of numbers. This ensures uniqueness for all records in the listing system. In an embodiment of the present invention, a record's universal identifier is never changed. It is the one piece of information that is always used for system identification. 
	“[0131] Records that should be linked together use the universal identifier as the method for doing so. For example, a listing that contains “3 bedrooms, 2 full baths, 1 half bath, 3 acres of land, a Dishwasher appliance and a Cooking Range appliance,” has a universal identifier of #123000. This listing also includes six structures: one is a level and five are rooms. Each of these structures is represented as a record in the structure table with its own universal identifier. Additionally, these records include a reference to the main listing's universal identifier (uid), as shown in FIG. 9. Using the universal identifier in this manner allows the system to link appropriate records together in order to display an entire listing.”  (emphasis added)

Accordingly, despite the Amendment, Claim 1 remains obvious over King in view of Carr and further in view of Ketterer, as noted below.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King and Carr to add the credit card authentication mechanism of Ketterer.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the security of the registered interest system of King to require credit card authentication by the potential seller.    

	Independent Claims 4, 15, 21, and 23 recite similar limitations, and the obviousness analysis above applies equally to those claims.

With respect to the claims as originally presented:
	The King reference is in the same field of endeavor as the claimed invention. It relates to a “register interest” system in which buyers and sellers can register their interest in buying or selling a particular home which may not currently be on the market. Therefore, the reference to “buyer” and “seller” really means potential buyer and seller, since the system allows both individuals to register their interest before a home is actually on the market and before it is actually purchased and sold.
	In particular, sellers are able to upload, via a web page display, photographs and other details about their home. such details and information constitutes attribute values, as recited in the claim.   Such information and attribute values are stored in various databases for future reference by other buyers and sellers.  Thus, the following is a quotation from King of the seller side of the register interest system. 


“[0038] FIG. 7 is a display page that allows an owner to register their house with the register interest system in one embodiment. After an owner establishes an account with the register interest service, the owner may wish to register their house so that the register interest system can more easily notify the owner when potential buyers have registered an interest in their house. Even though an owner is not currently interested in offering their house for sale, by registering their interest an owner may be indicating that they would entertain selling their house if the price was right. A display page 700 includes an address area 701, an alert checkbox 702, an add detailed information button 703, and a submit button 704. The owner of the house enters the address of the house in the address area. The owner may select the alert check box to indicate that the owner wants to receive electronic mail alerts when a potential buyer has registered an interest in their house. The owner selects the add detailed information button to provide more detailed information about their house. For example, the owner may upload a photograph of the house, provide comments on the interior of the house, and so on. The owner selects a submit button to register their house with the register interest system.” (emphasis added) 

See Fig. 7 as referenced in this quote.  Attribute values are also available from public sources.  See the following from [0034] of King: 

“Also, the system can use the knowledge of the potential buyer's home address to help determine whether the potential buyer is qualified to purchase the house. For example, the system may access public records to determine who owns the house and the house's assessed value.” (emphasis added) 

The system uses governmental records (see [0037]) to authenticate the owner of the house:
“Alternatively, the register interest service may send a letter via regular post to a house address that contains similar information to the electronic mail message. The register interest service may identify the owner of the house using available data sources such as online databases provided by various governmental entities (e.g., county tax records).”  (emphasis added)

See also [0040]:

“The collect data component collects information from various data sources and stores it in the data stores of the register interest system. For example, the collect data component may retrieve map information, tax information, ownership information, sales history, house descriptions, and so on from a data source.”  (emphasis added) 

Accordingly, with regard to Claim 1, King teaches a method in a computing system for constructing a repository containing attribute information for a plurality of homes, comprising,  (See at least King:  Abstract and Fig. 9)

for each of the plurality of homes: procuring values for attributes among a plurality of attributes that were attributed to the home by a government agency;  (See at least King:  [0037] and [0040].)

storing the procured attribute values for the home with an indication that they were attributed to the home by a government agency;  (See at least King:  [0037] and [0040].  The “mapping” described in [0040] is considered to constitute the recited attributing to the government agency. )

 providing a mechanism for a user to identify himself as an owner of the home; (See at least [0034] and [0037] quoted above.)

where the mechanism is used to identify a user as an owner of the home, obtaining from the user values for attributes among the plurality of attributes; (See at least [0038] quoted above.)

storing the obtained attribute values for the home with an indication that they were attributed to the home by an owner of the home, such that all of the procured attribute values and all of the obtained attribute values are simultaneously stored; and ;  (See at least King:  [0037] and [0040].  The “mapping” described in [0040] is considered to constitute the recited attributing to the government agency. )



Although King teaches the essential elements of Claim 1 as outlined above, subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, King does not appear to teach storing attribute values in a table structure in a database in accordance with its source.  However, Carr teaches these limitations.
Carr teaches a computerized system for providing real estate information to users via a network. See Carr:  Abstract. In particular, Carr teaches the use of accessing public records to determine attribute values and valuation of real estate. Therefore, Carr is in the same field of endeavor as the claimed invention and the King reference.
The following quotation from Carr is instructive: 
“[0015] One embodiment of the present invention includes features for automatically populating information on the property from, for example, public records information, such as assessor deeds and other real estate databases. Upon entry by the user of the address for the property to be input, the address is used to identify data corresponding to the address, and relevant information is used to populate the profile automatically for the property. The information that is to be input to populate the property is determined based on previously identified property criteria for the locale of the property.
[0016] Alternatively, embodiments of the present invention allow the user to manually input information, rather than use or accept the automatically populated input. Typical input includes a property description, number of bedrooms, number of baths, the yearly taxes, the roof construction, and other property specific information. In addition, 

In particular, Carr teaches that the attribute values are stored in a table in a database together with complete information relating to the attribute values, including identifiers and sources. Please see Figure 2 and Figure 5 and accompanying description.  It is clear from the description in Carr that the attributes are stored in the tables in accordance with the source of the data, including dynamic links to the data source. Thus, the following quotations are instructive: 
“[0389] The Public Record Module portion of the system provides the legal and geographical information for the Listing Module. This portion of the system also interfaces with the Quality Control Module for confirmation of various legal and geographical data. The Public Records Module also heavily relies on the Localization Module to provide it with the ability to store and display each jurisdiction's data effectively. This system is also dependent on the collection and integration of multiple outside data sets and may require the ability to dynamically link to these sources.”

“[0398] In addition, current and previous owner types maintain data source and timestamp information to enable effective updating of current owner/grantee information.” (emphasis added)


Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the data structure teachings of Carr, in particular a data table showing attributes and indicating source of data. The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide data source information and dynamic links as taught in Carr.  

Ketterer is in the same field of endeavor as King, Carr, and the claimed invention. It teaches a virtual real estate brokerage system including the ability to enter attribute values by a seller via a web page and make them available to buyers without restriction.  See Ketterer:  [0057].  In particular, Ketterer teaches the authentication of a user via a password as well as a credit card payment mechanism. A person of ordinary skill would understand that any use of a credit card requires authentication of a valid user of the card.  (See at least Ketterer:  [0023] and [0088].)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King and Carr to add the credit card authentication mechanism of Ketterer.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the security of the registered interest system of King to require credit card authentication by the potential seller.    

With regard to Claim 2, Ketterer teaches wherein providing the mechanism comprises: posing a question whose answer would be known to the owner of the home; receiving an answer to the posed question from a user; only if the received answer is correct, identifying the user as the owner of the home; if the received answer is 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King and Carr to add the credit card authentication mechanism of Ketterer.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the security of the registered interest system of King to require credit card authentication by the potential seller.    

With regard to Claim 3,  Ketterer teaches obtaining credit card information from the user; determining whether the obtained credit card information is associated with a valid credit card; and only if the obtained credit card information is associated with a valid credit card, identifying the user as the owner of the home.  (See at least Ketterer:  [0023] and [0088].)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King and Carr to add the credit card authentication mechanism of Ketterer.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the security of the registered interest system of King to require credit card authentication by the potential seller.    

With regard to Claim 4, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 5, Ketterer teaches a computer-readable medium whose contents cause a computing system to perform a method for publishing information about a distinguished home, the method comprising: identifying a distinguished user as the owner of the distinguished home if the distinguished user can either (1) answer a question whose answer is likely to be known by the present owner of the distinguished home or (2) provide credit card information associated with a valid credit card;  -22- 56920-8010.US06/137348063.1if the distinguished user is identified as the owner of the distinguished home: receiving information about the distinguished home from the distinguished user; and including the received information in a web page relating to the distinguished home that is available for retrieval by any user without restriction.   (See at least Ketterer: [0088] regarding authenticating a user via a credit card payment.  See also [0057] which teaches that the user must enter a password, which is considered to constitute the recited asking of a question. Moreover, this reference is also able to enter information into a webpage about the owner’s home”

“[0057] In order to register the owner's real estate for sale, the owner accesses the SSREB application from the seller's personal computer via the internet by searching on key phrases and/or the SSREB URL/domain name to launch the SSREB home page. On first use, the seller registers as a SSREB application user by providing a user name and password. On subsequent use, the seller logs into the SSREB application using their user name and password. The seller then creates a 
[0058] Related to the property for sale:
[0059] Residential or Commercial real estate
[0060] Asking price
[0061] Full Address
[0062] Number and types of rooms
[0063] Total square footage
[0064] Latest real estate tax bill amount
[0065] Latest school tax bill amount
[0066] Others TBD
[0067] Related to the seller:
[0068] Full name
[0069] Phone number
[0070] Post Electronic Images/Video of Real Estate (Reference Activity 2.2)
[0071] Optionally, the owner is able to post digital photos and/or digital video clips of any or all rooms, living space and landscaping in/on the real estate for sale to the real estate record in the SSREB database from the seller's personal computer via the internet. This is accomplished via the SSREB by a browse function allowing the owner to navigate to and attach the digital photos and/or video files to the real estate record. The SSREB will allow for association of the following attributes with each attached digital photo or video file:
[0072] Living room 1 and 2
[0073] Den 1 and 2
[0074] Bedroom 1 through 5
[0075] Kitchen
[0076] Dining room
[0077] Family room 1 and 2
[0078] Basement
[0079] Game room
[0080] Florida Room 1 and 2
[0081] Bathroom 1 through 4
[0082] Front yard
[0083] Back yard
[0084] Home front view
[0085] Home back view
[0086] Home side views 1 and 2”

With respect to the Amendment:
Claim 5 was amended to recite blacklisting an IP address if too many failed attempts to identify the owner occur.  This concept is taught by King in the form of requiring a user identifier and password in order to access the system, followed by authentication.  (See at least King:  [0032].)  Given these teachings, a person of ordinary skill would readily understand that a blacklisting should occur if authentication cannot be achieved.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King and Carr to add the password and credit card authentication mechanisms of Ketterer.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the security of the registered interest system of King to require credit card authentication by the potential seller.    

With regard to Claim 6, Ketterer teaches wherein the received information specifies values for one or more home attributes.  (See at least [0057] quoted above.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King and Carr to add the password and credit card authentication mechanisms of Ketterer.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the security of 

With regard to Claim 7, King teaches automatically determining a valuation of the distinguished home based at least in part on at least a portion of the received information; and including the determined valuation in a web page relating to the distinguished home that is available for retrieval by any user without restriction.  (See at least the “comparable” home value teachings of King and the teaching regarding “predicting” a purchase price.  [0028] – [0029].  See also Fig. 5 and [0036] which provide a means for valuation. ) 

With regard to Claim 8, King teaches identifying a distinguished user as the owner of the distinguished home if the distinguished user provides documentary evidence that the distinguished user is the owner of the distinguished home.  (See at least King:  [0034].)  In addition, King teaches that ownership information is provided to users and can be retrieved by the register interest system:
“The register interest in house component provides the web pages through which a potential buyer can register their interest in a specific house. The register house component provides the web pages through which the owner of a house can register their house with the register interest system. The collect data component collects information from various data sources and stores it in the data stores of the register interest system. For example, the collect data component may retrieve map information, tax information, ownership information, sales history, house descriptions, and so on from a data source.”  (emphasis added) 


Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the public records teachings of Carr, in particular the use of deeds, tax records and other public records to identify the owner.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide such additional public data source information and dynamic links as taught in Carr, in order to identify ownership.  

With regard to Claim 10, Ketterer teaches identifying a distinguished user as the owner of the distinguished home if the distinguished user provides a copy of a title showing the distinguished user to be the owner of the distinguished home.  (See at least Ketterer:  [0020] relating to the availability of title searches to identify an owner.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King and Carr to add the title searching teachings of Ketterer.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the registered interest system of King to allow title searches to identify the owner.  

With regard to Claim 11, Ketterer teaches identifying a distinguished user as the owner of the distinguished home if the distinguished user provides a copy of a mortgage statement showing the distinguished user to be the owner of the distinguished home.  (See at least Ketterer:  [0192])
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined real estate registered interest teachings of King and Carr to add the mortgage lending teachings of Ketterer, which of necessity result in a mortgage statement.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the registered interest system of King to allow mortgage lending and mortgage statement documentation to identify the owner.  

With regard to Claim 12, King teaches identifying a distinguished user as the owner of the distinguished home if the distinguished user provides a copy of a property tax assessment showing the distinguished user to be the owner of the distinguished home.  (See at least King:  [0037])

With regard to Claim 13, King teaches identifying a distinguished user as the owner of the distinguished home if the distinguished user provides a copy of a property tax bill showing the distinguished user to be the owner of the distinguished home.  (See at least King:  [0037]).  A person of ordinary skill would readily understand from the tax records teaching of King that ownership can also be established from a tax bill.


With regard to Claim 15, King teaches one or more computer memories collectively containing a data structure containing home attribute values for a plurality of homes and a plurality of home attributes, comprising, for each of the plurality of homes, for each of a plurality of attribute value sources, the capacity to store values for any of the plurality of home attributes obtained from the attribute value source.  (See at least King:  [00400], as well as Figs. 1 and 16 regarding computer memories.)

With regard to Claim 16, as noted above, Carr teaches wherein the data structure comprises an attribute value table, each row of which contains indications of: a home; a home attribute;  -24- 56920-8010.US06/137348063.1an attribute value source; and a value for the indicated home attribute attributed to the indicated home by the indicated attribute value source, such that the table may simultaneously contain multiple rows for the same home and home attribute and different attribute value sources, and such that any rows the table indicating a distinguished home may be used to display information about the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the data structure teachings of Carr, in particular a data table showing attributes and indicating source of data. The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide data source information and dynamic links as taught in Carr.  

With regard to Claim 17, Carr teaches wherein the data structure further comprises an attribute table, each row of which contains information identifying a different home attribute, and wherein each row of the attribute value table indicates an attribute by containing a reference to a row of the attribute table whose contents identify the attribute, such that the addition of a row to the attribute table whose contents identify a new home attribute enables rows to be added to the attribute value table that indicate values for the new home attribute.  (See at least those portions from Carr quoted above in connection with Claim 1, and Figs. 2 and 5.  See also [0113] – [0131])
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the data structure teachings of Carr, in particular a data table showing attributes and indicating source of data. The motivation to make this modification comes from King.  As noted above, it would greatly 

With regard to Claim 18, Carr teaches wherein the data structure contains both (1) a first row indicating a distinguished home, a distinguished home attribute, a first attribute value source, and a first value for the distinguished home attribute attributed to the distinguished home by the first attribute value source, and (2) a second row indicating the distinguished home, the distinguished home attribute, a second attribute value source that differs from the first attribute value source, and a second value for the distinguished home attribute attributed to the distinguished home by the second attribute value source that differs from the first value for the distinguished home attribute.  (See at least those portions from Carr quoted above in connection with Claim 1, and Figs. 2 and 5.  See also [0113] – [0131])
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the data structure teachings of Carr, in particular a data table showing attributes and indicating source of data. The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide data source information and dynamic links as taught in Carr.  

With regard to Claim 19, Carr teaches wherein the first attribute value source is a government agency and the second attribute value source is a user identified as an 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the data structure teachings of Carr, in particular a data table showing attributes and indicating source of data. The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide data source information and dynamic links as taught in Carr.  

With regard to Claim 20, King teaches wherein the data structure further comprises information indicating at least one attribute value source authority precedence, each attribute value source authority precedence specifying, for a designated attribute, a relative level of authority to be attributed to each of a plurality of attribute value sources providing values for the designated attribute.  (See at least King:  [0029] – [0030] and [0040].)

With regard to Claim 21, Carr teaches one or more generated data signals collectively conveying a home attribute display data structure, the data structure having contents for causing a display device to display visual information that (a) identifies a home, (b) conveys a first value for a home attribute obtained from a first source, and (c) conveys a second value for the home attribute obtained from a second source distinct 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the data structure teachings of Carr, in particular a data table showing attributes and indicating source of data. The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide data source information and dynamic links as taught in Carr.  

With regard to Claim 22, Carr teaches wherein the data structure further has contents for causing a display device to display visual information that (d) identifies the first source, and (e) identifies the second source.  (See at least those portions from Carr quoted above in connection with Claim 1, and Figs. 2 and 5.  See also [0113] – [0131].  The links of Carr would clearly indicate the source of the data as a government source and is displayed as described in Carr.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the data structure teachings of Carr, in particular a data table showing attributes and indicating source of data. The motivation to make this modification comes from King.  As noted above, it would greatly 

With regard to Claim 23, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 24, King teaches wherein the web serving module further serves web pages to users without restriction that contain both home attribute values imported by the import module and home attribute values inputted via web pages served by the web serving module.  (See at least King:  [0040])

With regard to Claim 25, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 26, this claim is virtually identical to Claim 16 and is obvious for the same reasons as set forth above with respect to that claim.  Identifiers are taught at Ketterer:  Fig. 5.)

With regard to Claim 27, this claim is virtually identical to Claim 17 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 28, this claim is virtually identical to Claim 18 and is obvious for the same reasons as set forth above with respect to that claim.  


With regard to Claim 30, this claim is virtually identical to Claim 18 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 31, this claim is virtually identical to Claim 18 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 32, Carr teaches applying to the multiple values for the attribute and home contained by the first table a value derivation rule to produce a derived value to use for the attribute and home.  (See at least Carr:  [0092] and [0112] – [0118].  The business rules and “logic” applied to attribute input is considered to constitute the recited derivation rules.  In addition, “derived” attribute values can be “calculated” as taught by Carr at [0132] – [0136].  Given the broadest reasonable interpretation of the term “derivation rule,” such calculation is also considered to constitute the recited feature. )
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the business rule teachings of Carr, in order to derive and input values for the home attributes.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness 
With regard to Claim 33, Carr teaches using the derived value by presenting it to a user.   (See at least Carr:  [0092] and [0112] – [0118].  The business rules and “logic” applied to attribute input is considered to constitute the recited derivation rules.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the business rule teachings of Carr, in order to derive and input values for the home attributes.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide business rules to govern the inputting of data as taught in Carr.  

With regard to Claim 34, Carr teaches using the derived value by generating a valuation of the home that is based upon the derived value.  (See at least Carr:  [0092] and [0112] – [0118].  The business rules and “logic” applied to attribute input is considered to constitute the recited derivation rules.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the business rule teachings of Carr, in order to derive and input values for the home attributes.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness 
 
With regard to Claim 35, Carr teaches wherein the applied value derivation rule selects one of the multiple values for the attribute and home contained by the first table as the derived value.   (See at least Carr:  [0092] and [0112] – [0118].  The business rules and “logic” applied to attribute input is considered to constitute the recited derivation rules.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the business rule teachings of Carr, in order to derive and input values for the home attributes.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide business rules to govern the inputting of data as taught in Carr.  

With regard to Claim 36, Carr teaches wherein the applied value derivation rule applies an attribute value source authority precedents specify a relative level of authority to be attributed to each of a plurality of attribute value sources.  (See at least Carr:  [0262], [0274], and [0286]).  Certain business rules take precedence over others in terms of attribute values.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real 

With regard to Claim 37, Carr teaches wherein the applied value derivation rule combines the multiple values for the attribute and home contained by the first table to produce the derived value.  (See at least Carr:  [0227].  Averaging is considered to constitute the recited combining.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real estate registered interest teachings of King to add the business rule teachings of Carr, in order to derive and input values for the home attributes.  The motivation to make this modification comes from King.  As noted above, it would greatly extend the usefulness of the system of King to provide business rules to govern the inputting of data as taught in Carr.  

With regard to Claim 38, King teaches wherein providing the mechanism for the user to identify himself as the owner of the home comprises sending, to the user, a web page that includes the mechanism for the user to identify himself as the owner of the home. 56920-8010.US06/147798475.1-12-  (See at least King:  [0025].)
 
Response to Arguments
6.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	With regard to the §101 rejection:
The substance of Applicant’s arguments relate to the notion that the claim as amended is “more than a drafting effort designed to monopolize” the abstract idea(s).
First, as well explained above, the basis for determining that the additional features to not serve to integrate the abstract ideas into a practical application is the “apply it” situation.  The Applicant speaks of “improving accuracy.”   Accuracy can also be improved by a mental process, as explained above.  Accuracy can also be improved by verifying identity using a credit card – a method of organizing human behavior (e.g. a common commercial interaction).  The additional limitations are “apply it” situations because they do not add meaningful limitations, rooted in technology, to the claims.  In fact, no additional technical components or technical interactions are recited.  Only the result is recited – verifying the user as the owner of the property.  Applicant’s arguments of accuracy are not recited.
Therefore, the claim lacks the specificity required to transform the claim from one claiming only a result – an owner storing both procured and obtained attribute values for a home - to one claiming a specific way of achieving that result.  Furthermore, no technical solution to a technical problem is recited, nor does the claim recite a technical improvement in the functioning of the computerized system itself or a technical improvement to the related technical field.  To reiterate, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea 

Applicant also argues that the claim does not attempt to “monopolize” any alleged abstract idea in that the claim does not merely generally “link” the abstract idea to a particular computer environment.  This argument cannot stand.  The claim clearly is of the “apply it” category.   The claim only recites a few computer components.  The Amendment recites only one more – a data structure.  These components are recited at a high-level of generality.  The recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  These computer-related limitations are wholly generic in nature and are recited at such a high level of generality as to not provide any meaningful limitations on the claim.  Furthermore, the claim lacks concrete assignments of specific functions among these various components.  
Therefore, the claim lacks the specificity required to transform the claim from one claiming only a result – an owner storing both procured and obtained attribute values for a home - to one claiming a specific way of achieving that result.  
Furthermore, no technical solution to a technical problem is recited, nor does the claim recite a technical improvement in the functioning of the computerized system itself or a technical improvement to the related technical field.  The claim is directed to 
Applicant argues that the claim does not monopolize a broad range of methods for verifying a seller, citing to only one other – public records.  However, this is not the inquiry.  Nor is it the recited limitation.  The claim recites the use of a “credit card.”  But all uses of that credit card for verifying the identity of the cardholder are subsumed within the claim.  This is what is meant by “broad applicability” and “high degree of generality:”
“(3) The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result). See also O’Reilly v. Morse, 56 U.S. 62 (1854) (finding ineligible a claim for "the use of electromagnetism for transmitting signals at a distance"); The Telephone Cases, 126 U.S. 1, 209 (1888) (finding a method of "transmitting vocal or other sound telegraphically ... by causing electrical undulations, similar in form to the vibrations of the air accompanying the said vocal or other sounds," to be ineligible, because it "monopolize[d] a natural force" and "the right to avail of that law by any means whatever."). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

In contrast, limitations that confine the judicial exception to a particular, practical application of the judicial exception may amount to significantly more or integrate the judicial exception into a practical application. For example, in BASCOM, the combination of additional elements, and specifically "the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user" where the filtering tool at the ISP was able to "identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account," were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Using a credit card to identify a cardholder (i.e. seller) is a common method of organizing human behavior, as noted above.  However, there are insufficient additional limitations to integrate this abstract idea into a practical application.
It is certainly likely that there is subject matter in Applicant’s specification, which if claimed with specificity, would provide eligible subject matter.  However, such specificity is currently lacking.  An interview is encouraged.

With regard to the §103 rejection:
The essence of Applicant’s arguments relate to King as not teaching the identity of the owner of the house.  The Office respectfully disagrees.  It is difficult to understand how a person of ordinary skill in the art would not understand the import of the following teaching:
“The register interest service may identify the owner of the house using available data sources such as online databases provided by various governmental entities (e.g., county tax records).”
Ownership is established regardless of who the current owner bought the home from.  Other arguments are moot in view of the new grounds of rejection adding the Dominguez reference.  Therefore, the Office respectfully disagrees with Applicant with respect to the teachings of the applied references.
 


Conclusion
7.	Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. real estate valuation methods and attribute values which contribute to valuation). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2004/0153663 to Clark et al.  This reference is relevant to the features of identifying persons using a credit card, including identifying a mortgage or home loan of the cardholder.
	U.S. Patent Publication No. 2005/0154664 to Guy et al.  This reference is relevant to the features of using a credit report to identify mortgages of a cardholder.


	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691